Citation Nr: 0011547	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 40 
percent for service-connected benign prostatic hypertrophy.

2.  Entitlement to assignment of a rating in excess of 10 
percent for service-connected facial lesion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had over 16 years active duty service ending with 
his retirement in September 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which (in part) granted service 
connection for benign prostatic hypertrophy, at which time a 
10 percent rating was assigned, effective October 1, 1996.  
The May 1997 rating decision also established service 
connection for a facial lesion (characterized as an excision 
of the right cheek), and a zero percent rating for that 
disability was assigned, effective October 1, 1996.

By rating decision in October 1998, the evaluation for the 
veteran's service-connected benign prostatic hypertrophy was 
increased to 20 percent, and the evaluation for the veteran's 
facial lesion was increased to 10 percent.  In a March 1999 
hearing officer's decision, the veteran's evaluation for his 
benign prostatic hypertrophy was increased to 40 percent.  
All of the aforementioned increased evaluations were 
effective October 1, 1996, the date of the original grant of 
service connection.  However, as there has been no expressed 
intent by the veteran to limit his appeal on these issues to 
any particular rating, the issues remain in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to a rating in excess of 10 percent 
for a facial lesion will be addressed in the Remand portion 
of this decision.


FINDING OF FACT

The veteran's service-connected benign prostatic hypertrophy 
is manifested by a daytime voiding frequency of intervals of 
less than one hour and up to five times at night, and the 
wearing of absorbent material which must be changed 2 to  4 
times per day.


CONCLUSION OF LAW

The schedular criteria for entitlement to assignment of a 
disability rating in excess of 40 percent for benign 
prostatic hypertrophy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.115a, 
4.115b, Diagnostic Code 7527 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of 
disability evaluations following the award of service 
connection, and, as such, his claims for assignment of higher 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  With regard 
to the benign prostatic hypertrophy issue, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for equitable resolution of the 
issue, including VA examinations and personal hearing 
testimony, has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran with regard 
to this issue.  38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

VA examinations have revealed that the veteran has a 
significant benign prostatic hypertrophy with significant 
voiding symptoms.  The March 1998 examiner stated that the 
veteran's symptoms were "clearly an impediment to his life 
and his ability to carry on gainful employment.

The veteran's statements and testimony, which the Board finds 
to be credible, reflect that his daytime voiding includes 
episodes with intervals of less than one hour.  He also 
indicated that he would sometimes go to bathroom as many as 
five times at night.  During his January 1999 RO hearing, he 
stated that he used "folded tissue paper or paper towels in 
my underwear to help with any leakage which might occur" 
because he was sometimes not able to go to the bathroom when 
he needed to while performing his job at the courthouse. the 
veteran testified that he was not at the point where he wore 
"Depends" (apparently a brand of adult absorbent pads).  

The veteran's service-connected benign prostatic hypertrophy 
is to be rated on the basis of voiding dysfunction or urinary 
tract infection, whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7527.

Under 38 C.F.R. § 4.115a, voiding dysfunction is to be rated 
on the basis of urine leakage, frequency, or obstructed 
voiding.  Continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, 
warrants a 60 percent disability rating.  Such disability 
requiring the wearing of absorbent materials which must be 
must be changed 2 to 4 times per day warrants a 40 percent 
disability rating.

As for urinary frequency, daytime voiding intervals less than 
one hour or awakening to void five or more time per night 
warrant a 40 percent evaluation.  This is the highest rating 
available for rating disability due to urinary frequency 
under 38 C.F.R. § 4.115a.

The highest disability rating for obstructed voiding under 38 
C.F.R. § 4.115a is 30 percent when intermittent or continuous 
catheterization is required.  Under 38 C.F.R. § 4.115a, a 30 
percent evaluation requires recurrent symptomatic urinary 
infections requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requires continuous 
intensive management.  This is the highest rating available 
for disability due to urinary tract infections under 38 
C.F.R. § 4.115a.

It appears from the veteran's statements and testimony that 
he does take precautions to deal with leakage, but that such 
leakage is on an occasional or intermittent basis.  While the 
veteran's voiding dysfunction has been rated by the RO as 40 
percent disabling (thus contemplating the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, there is no evidence suggesting that such absorbent 
materials must be changed more than 4 times per day so as to 
warrant the next higher rating of 60 percent. 
 
Further, after reviewing the record from a longitudinal 
perspective, the Board finds that there is no evidence to 
warrant a rating in excess of 40 percent during any time 
period contemplated by the appeal.  Fenderson.  As the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for benign prostatic 
hypertrophy, the benefit-of-the-doubt doctrine does not 
apply, and an evaluation in excess of the currently assigned 
disability rating must be denied.  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's benign prostatic hypertrophy has resulted 
in frequent hospitalizations or caused a marked interference 
with his employment.  While the veteran and a VA physician 
have indicated that the veteran's benign prostatic 
hypertrophy poses a significant impediment to his employment 
ability, it appears that the present level of resulting 
impairment is fully contemplated within the schedular 
criteria.  The Board is therefore not required to refer this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to assignment of a rating in excess of 40 percent 
for benign prostatic hypertrophy is not warranted.  To this 
extent, the veteran's appeal is denied.


REMAND

Upon review of the record, the Board finds that the record as 
it stands is inadequate to allow for equitable evaluation of 
the service-connected facial lesion disability.  The Board 
notes that the report of February 1999 VA skin examination is 
to the effect that photographs of the veteran's face were to 
be taken.  However, no photographs are included in the claims 
file.  Appropriate action is therefore necessary to ensure 
that all pertinent items of evidence are of record. 

Further, the Board notes that the veteran referenced a 
January 1999 treatment record in a May 1999 statement that 
does not appear to be of record.  The RO should also 
determine if there are any additional treatment records 
relating to evaluation and treatment for the veteran's facial 
lesion.  All relevant treatment records should be secured.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all relevant 
private and VA records documenting 
treatment for the veteran's facial lesion 
and associate them with the claims file.  
Additionally, any color photographs taken 
in connection with the February 1999 VA 
skin examination should be located and 
associated with the claims file. 

2.  The veteran should be afforded a VA 
skin examination to determine the nature 
and severity of his service-connected 
facial lesion.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  In 
connection with this examination, the 
examiner should clearly described the 
nature, extent and severity of the 
disability to allow for proper evaluation 
under applicable diagnostic criteria.  
Color photographs should also be taken in 
connection with this examination (in 
addition to any taken in February 1999) 
and included with the examination report. 

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  The veteran should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
ensure that all pertinent medical evidence is associated with 
the claims file.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 

